BIJUR, J.
[1] The complaint pleads a note drawn payable to the payee, but not to order or to bearer. Under section 20 of the Negotiable Instruments Law (Consol. Laws 1909, c. 38), a note in that form is not negotiable. Fulton v. Varney, 117 App. Div. 572, 575, 102 N. Y. Supp. 608.
[2] It therefore does not import consideration. Deyo v. Thompson, 53 App. Div. 10, 65 N. Y. Supp. 459.
[3] While the complaint alleges that it had been given “for a valuable consideration,” such an allegation is merely a statement of a legal conclusion, and not of a fact. Browning, King & Co. v. Terwilliger, 144 App. Div. 516, 519, 129 N. Y. Supp. 431.
Judgment reversed, and demurrer sustained, with leave, however, to plaintiff to'plead over within six-days, on payment of costs of the. action to date, and with costs of this appeal to appellant. All concur.